ANDREW DIXON, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 544, 2011.
Supreme Court of Delaware.
Submitted: April 11, 2012.
Decided: April 17, 2012.
Before STEELE, Chief Justice, HOLLAND, and BERGER, Justices.

ORDER
Myron T. Steele, Chief Justice.
This 17th day of April 2012, upon consideration of the briefs of the parties, and given our standard of review it appears to the Court that the judgment of the Superior Court should be affirmed on the basis of and for the reasons set forth in its Order dated September 16, 2011.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.